Title: From John Adams to Richard Rush, 3 June 1816
From: Adams, John
To: Rush, Richard



Dear Rush
Quincy June 3rd 1816

I know not whether I am in your debt, or you in mine, but I can no longer refrain from writing
The death of mr Dexter has awakened my most latent feelings; I am personally so deeply interested in this event, that I dare not trust myself to write, or even think, on the importance of it.
Poor, short sighted mortals as we are! I consider my own reputation, & the true character of my administration, as buried in the same Coffin with him. No other man was capable of drawing the portrait, and I have reason to believe he intended to do it. But would even Mr Dexter! would he have dared to say that he great and good Fabius, could not bear the sight of the Laurels & triumphs of Scipio?
Both parties in this Country, according to their principles and feelings, have great reason to rejoice in his death, for neither has any thing to dread, so much as an impartial historian.
Mr De la Plaine of Philadelphia has written to me for minutes of my life. I have referred him to your family. I know your father wrote a sketch of my character, & though I never knew one word that was in it, I believe it was curious enough.
I wish to know whether your amiable family have consented to the publication of it.
With sincere esteem I am your good friend
John Adams